DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  in lines 9-10 of Claim 1, the term “electromechanical brake booster” should read –the brake booster—to be consistent with the previous claim terminology, and in line 2 of Claim 4, the word “preload” should read –preloads--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the second to last line of Claim 1, the term “the actuation element” is indefinite.  It is unclear which actuation element, either the actuation element coupled to the 
In lines 2-3 Claim 2, the terms “the at least one actuation element” and “the actuation element” are again indefinite for the reasons listed above with respect to Claim 1.
Claims 3-6 are rejected merely due to their dependencies from rejected Claim 1 above.
Claim 7 recites the limitation "the abutment surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In line 2 of Claim 8, the same indefinite issue occurs with the term “the at least one actuation element” as discussed with respect to Claim 1 above. 
Claims 9-11 are rejected merely due to their dependencies from Claim 8.
In line 1 of Claim 12, the term “the actuation element” is again indefinite for the same reasons as listed above with respect to Claim 1. 
Claim 13 is rejected merely due to its dependency from rejected Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,889,836 to Mahnkopf et al.
Regarding Claim 1, Mahnkopf et al disclose a brake booster 50 for a vehicle brake system with an actuation unit (see Figure 2), which can be coupled to a brake cylinder 12 wherein the actuation unit shows: at least one actuation element 26 that can be coupled to an electric motor 14 via a transmission 18; at least one actuation element 28 that can be coupled to a power input element 20; at least one power transmission element 52 that can be coupled to at least one actuation element 28 in a power-transmitting manner; and at least one power take-up element 54/56/58 that can be coupled or is coupled to a actuation detection device 46 for the detection of an actuation of the brake booster 50 (see column 6 line 65 – column 7 line 4), wherein the power take-up element 54/56/58 can be coupled or is coupled to at least one actuation element 28 wherein the power take-up element 54/56/58 is configured to limit a relative movement of the actuation element 28 relative to the power transmission element 52 (see column 7 lines 19-32 and lines 66-67 and column 8 lines 1-30).
Regarding Claim 2, Mahnkopf et al further disclose that the power transmission element 52 at least shows one contact surface (see Figure 2 and the surface of element 52 that contacts ring 54), at which the at least one actuation element 28 rests for the transmission of a power exerted on the actuation element 28 to the power transmission element 52 (see column 7 lines 19-32 and lines 66-67 and column 8 lines 1-30).
Regarding Claim 3, Mahnkopf et al further disclose that the power transmission element 52 shows at least one abutment surface (see Figure 2 and the 
Regarding Claim 4, Mahnkopf et al further disclose that at least one return spring 58 is provided, which preloads the actuation element 28 in a starting position (see Figure 2).
Regarding Claim 5, Mahnkopf et al further disclose that the at least one power transmission element 52 shows at one opening, through which or in which the at least one power take-up element (at least portion 54) extends (see Figure 2 where ring 54 extends in at least a portion of an opening in element 52).
Regarding Claim 6, Mahnkopf et al further disclose that the abutment surface (see Figure 2 and the surface where element 52 contacts ring 54) is configured in the area of the at least one opening of the power transmission element 52 (see Figure 2).
Regarding Claim 7, Mahnkopf et al further disclose that the contact surface and/or the abutment surface (i.e., the surface of element 52 that contacts ring 54) essentially extend vertically to the longitudinal axis of the actuation unit (see Figure 2).
Regarding Claim 8, Mahnkopf et al further disclose that the power take-up element 54/56/58 shows a power take-up section (see Figure 2 and the section in which elements 54/56/58 lie therein) engaging with the at least one actuation element 28 (see Figure 2).

Regarding Claim 10, Mahnkopf et al further disclose that the power take-up section 54/56/58 extends perpendicularly to the longitudinal axis of the actuation unit (see Figure 2).
Regarding Claim 11, Mahnkopf et al further disclose that the power take-up section 54/56/58 shows a counter-abutment surface (see Figure 2 and the surface of ring 54 that engages with element 52), which is configured to rest on the abutment surface (the surface of element 52 that contacts element 54) of the power transmission element 52.
Regarding Claim 12, Mahnkopf et al further disclose that the actuation element 28 shows at least one counter-contact surface (see Figure 2 and the surface of element 28 that contacts ring 54), which is configured to rest on the contact surface (i.e., the surface of element 52 that contacts ring 54) of the power transmission element 52 (see Figure 2 and column 7 lines 19-32).
Regarding Claim 13, Mahnkopf et al further disclose that the power take-up element 54/56/58 shows a detection section (see Figure 1 and the lower element 26 or the magnets of element 46) that can be coupled or is coupled to the actuation detection device 46.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 6,164,183 to Fulks et al., PG Publication No. 2011/0074209 to Ueno, PG Publication No. 2011/0248557 to Overzier et al., U.S. Patent No. 8,136,892 to Lacroix et al., PG Publication No. 2012/0102940 to Ueno et al., PG Publication No. 2013/0298550 to Leiber et al., PG Publication No. 2014/0331758 to Sim, U.S. Patent No. 10,286,888 to Calvo Martinez et al., and U.S. Patent No. 10,946,845 to Wingender et al all disclose brake boosters similar to applicant’s.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122.  The examiner can normally be reached on Monday - Wednesday 7 AM - 3:30 PM and Thursday 7 AM - 11 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	03/24/21